Citation Nr: 1032331	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service-connection for a seizure disorder.

2.  Entitlement to service-connection for an acquired psychiatric 
disorder, to include an anxiety disorder, a dysthymic disorder, 
posttraumatic stress disorder (PTSD), and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1976.

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

The Veteran's claim on appeal was previously characterized as a 
claim of service connection for a dysthymic disorder and an 
anxiety disorder (also claimed as PTSD, depression, and 
nightmares).  However, while on appeal, the United States Court 
of Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the claim.  
A review of the claims file shows that the Veteran has been 
variously diagnosed as having symptoms of PTSD, a depressive 
disorder, a dysthymic disorder, and a general anxiety disorder.  
The Board therefore finds that the Veteran's claim is not limited 
solely to a dysthymic disorder and anxiety disorder.  Instead, 
the claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
a depressive disorder, a dysthymic disorder, and a general 
anxiety disorder
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.  

The Board observes that there are two inherently inconsistent 
medical opinions of record regarding whether the Veteran has 
PTSD.  First, a February 2008 compensation and pension examiner 
diagnosed the Veteran with a dysthymic disorder, cannabis abuse, 
and an anxiety disorder not otherwise specified but opined that 
the diagnoses did not have their onset in service because there 
is no objective data in the service treatment records to state 
that anxiety or dysthymia was evident in service.  Then, in 
January 2009, the Veteran's VA psychologist wrote that he had 
been treating the Veteran for six months and that it became clear 
to him throughout this time that the Veteran's primary concern 
was symptoms of PTSD.  He then concluded that it was "very 
clear" that symptoms of PTSD existed before the Veteran was 
injured in a tire explosion in 1988 and are, therefore, related 
to his military career.  However, the evidence of record, as it 
currently stands, does not contain any evidence related to 
treatment for an acquired psychiatric disorder after the 
Veteran's discharge from service and prior to the 1988 tire 
explosion.   

Thus, the record contains competing medical opinions, and the 
Board finds a remand for another medical opinion would be helpful 
in determining whether the Veteran meets the diagnostic criteria 
for PTSD and, if so, the etiology of this disorder or any other 
acquired psychiatric disorder for which he may have a diagnosis.  
The Board notes that the Veteran's claim is based on in-service 
harassment, including three instances that resulted in head 
injuries, and that the Veteran is competent and credible in 
describing the harassment he experienced.  Additionally, the 
Veteran submitted a buddy statement corroborating his in-service 
harassment and his service treatment records confirm that he was 
assaulted in a bar in Giessen, Germany, in March 1975.  
Therefore, when providing this opinion, the examiner should 
consider whether the Veteran's PTSD or other acquired psychiatric 
disorder is as likely as not etiologically related to his claimed 
in-service harassment.

Furthermore, it is clear that additional VA medical records exist 
that are not in the file.  From a historical standpoint, the 
Veteran testified that he has been treated at the Gainesville 
facility since 1988, and such is also reported in a February 1993 
memorandum from the Assistant Chief of the Psychology Service at 
Gainesville.  There are some treatment records from 1990-1991, 
and some discharge summaries from hospitalizations that occurred 
in the 1990s, but a substantial portion of the outpatient records 
are not in the file.  As for current treatment, the Veteran's 
psychologist wrote in January 2009 that he had been treating the 
Veteran for the past six months.  However, these treatment 
records are also not associated with the claims file.  In fact, 
the most recent VA treatment records associated with the claims 
file are dated July 2007.  Therefore, before the Veteran is 
scheduled for a compensation and pension examination, any 
outstanding VA treatment records should be obtained and 
associated with the claims file.

Finally, the Veteran was not provided an examination in regards 
to his claim for a seizure disorder.  VA must provide a 
compensation and pension examination to a Veteran when the 
information and evidence of record (1) contains competent lay or 
medical evidence of a currently diagnosed disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting 
during the applicable presumptive period if the Veteran has the 
required service to trigger the presumption; and (3) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The medical evidence of record shows 
the Veteran suffered at least one head injury in service, and 
described three head injuries during his July 2010 Travel Board 
testimony.  The Veteran also testified that he believes he had 
his first seizure after he suffered a head injury in basic 
training but was not diagnosed with a seizure disorder until 
1988.  Therefore, the Veteran should be afforded a compensation 
and pension examination in order to provide an opinion on whether 
there is a nexus between his currently diagnosed seizure disorder 
and his period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete outpatient 
treatment records from the VA Medical Center 
in Gainesville, Florida, dated from 1988 to 
the present.  This may require a search of 
archived records.

2.  After the above development has been 
completed, to the extent possible, schedule 
the Veteran for a compensation and pension 
examination for his claimed acquired 
psychiatric disorder.  The examiner should 
determine whether the Veteran meets the 
diagnostic criteria for PTSD.  If not, the 
examiner should state what acquired 
psychiatric disorder the Veteran is diagnosed 
with, if any.  The examiner should also 
provide an opinion regarding whether it is at 
least as likely as not (i.e. a 50 percent 
probability or greater) that the Veteran's 
PTSD or other acquired psychiatric disorder 
is related to his period of active military 
service, to include any instances of in-
service harassment.  All tests and 
examinations should be reported in detail.  
The claims folder should be made available to 
the examiner for review before the 
examination, and the examiner should confirm 
that the claims folder was reviewed in the 
examination report.   
 
If the examiner is unable to give such 
opinions without resorting to mere 
speculation, the examiner should state so and 
give the reasons why he or she cannot give 
such an opinion.  The examiner must also 
provide a comprehensive report including 
complete rationales for all conclusions 
reached and a discussion of the 
aforementioned competing medical opinions. 

3.  After the first two developments above 
have been completed, schedule the Veteran for 
an appropriate examination to determine the 
nature and etiology of his seizure disorder.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether the Veteran's claimed seizure 
disorder is at least as likely as not (i.e., 
probability of 50 percent or greater) 
etiologically related to his period of active 
military service.  If the examiner is unable 
to give such an opinion without resorting to 
mere speculation, the examiner should state 
so and give the reasons why he or she cannot 
give such an opinion.  The examiner also must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  Thereafter, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


